ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_02_EN.txt. 260

DECLARATION OF JUDGE ODA

1. I voted in favour of the Court’s Order with great hesitation as
I believed and I still believe that the request for the indication of provi-
sional measures of protection submitted by Paraguay to the Court should
have been dismissed. However, in the limited time — one or two days —
given to the Court to deal with this matter, | have found it impossible to
develop my points sufficiently to persuade my colleagues to alter their
position.

2. First of all, I would like to express some of my thoughts in connec-
tion with this request.

I can, on humanitarian grounds, understand the plight of Mr. Breard
and recognize that owing to the fact that Paraguay filed this request on
3 April 1998, his fate now, albeit unreasonably, lies in the hands of the
Court.

I would like to add, however, that, if Mr. Breard’s rights as they relate
to humanitarian issues are to be respected then, in parallel, the matter of
the rights of victims of violent crime (a point which has often been over-
looked) should be taken into consideration. It should also be noted that
since his arrest, Mr. Breard has been treated fairly in all legal proceedings
within the American judicial system governed by the rule of law.

The Court cannot act as a court of criminal appeal and cannot be peti-
tioned for writs of habeas corpus. The Court does not have jurisdiction to
decide matters relating to capital punishment and its execution, and
should not intervene in such matters.

* Ok

3. As stated earlier, Paraguay’s request was presented to the Court on
3 April 1998 in connection with and at the same time as its Application
instituting proceedings against the United States for violations of the
1963 Vienna Convention on Consular Relations. Paraguay’s Application
was unilaterally submitted to the Court on the basis of the Optional Pro-
tocol. I very much doubt that, on the date of filing of the Application and
the request, there was any “dispute[s] arising out of the interpretation or
application of the [Vienna] Convention” (Optional Protocol, Article I).

If there was any dispute between Paraguay and the United States con-
cerning the interpretation or application of the Vienna Convention, it
could have been that the United States was presumed to have violated the

16
261 VIENNA CONVENTION (DECL. ODA)

Convention at the time of the arrest of Mr. Breard in 1992, as the United
States did not inform the Paraguayan consul of that event.

This issue was raised by Paraguay when it became aware of Mr.
Breard’s situation. In 1996, negotiations took place between Paraguay
and the United States concerning the consular function provided for
under the Convention. In July 1997, the United States proceeded to
remedy the violation by sending a letter to the Government of Paraguay
apologizing for its failure to inform the consul of the events concerning
Mr. Breard and giving an assurance that this failure would not be
repeated in future. In my view, the United States was thus released from
its responsibility for violation of the Vienna Convention.

From that time, the question of violation of the Vienna Convention,
which may have led to a dispute concerning its application and interpre-
tation, no longer existed. However, this question was raised once more
on 3 April 1998, the date on which Paraguay’s Application was filed.

4. What did Paraguay ask the Court to decide in its Application of
3 April 1998? Paraguay asked mainly for a decision relating to
Mr. Breard’s personal situation, namely, his pending execution by the
competent authorities of the State of Virginia.

Paraguay requested restitutio in integrum. However, if consular con-
tact had occurred at the time of Mr. Breard’s arrest or detention, the
judicial procedure in the United States domestic courts relating to his
case would have been no different. This point was clarified in the course
of the oral pleadings.

* Ox

5. I would like to turn to some general issues relating to provisional
measures. First, as a general rule, provisional measures are granted in
order to preserve rights exposed to imminent breach which is irreparable
and these rights must be those to be considered at the merits stage of the
case, and must constitute the subject-matter of the Application or be
directly related to it. In this case, however, there is no question of such
rights (of States parties), as provided for by the Vienna Convention,
being exposed to an imminent irreparable breach.

6. Secondly, in order that provisional measures may be granted by the
Court, the Court has to have, at the very least, prima facie jurisdiction to
deal with the issues concerning the rights of the States parties. However
I believe that, as regards the present request for provisional measures, the
Court does not even have prima facie jurisdiction to handle this matter.

7. Thirdly, if the request in the present case had not been granted, the
Application itself would have become meaningless. If that had been the
case, then I would have had no hesitation in pointing out that the request
for provisional measures should not be used to ensure that the main

17
262 VIENNA CONVENTION (DECL. ODA)

Application continue. In addition the request for provisional measures
should not be used by applicants for the purpose of obtaining interim
judgments that would affirm their own rights and predetermine the main
case.

8. I have thus explained why I formed the view that, given the funda-
mental nature of provisional measures, those measures should not have
been indicated upon Paraguay’s request.

I reiterate, however, that I voted in favour of the Order, for humani-
tarian reasons, and in view of the fact that, if the execution were to be
carried out on 14 April 1998, whatever findings the Court might have
reached might be without object.

(Signed) Shigeru ODA.

18
